             Case 3:21-cv-00042-MCR-MJF Document 1-1 Filed 01/06/21 Page 1 of 5
Filing# 117740970 E-Filed 12/07/2020 11 :28:02 AM


                       IN THE CIRCUIT COURT OF THE FIRST WDICIAL CIRCUIT
                             IN AND FOR OKALOOSA COUNTY, FLORIDA
                                          CIVIL ACTION

        JOSEPH POPP,
             Plaintiff,

        -vs-                                                                     2020
                                                                     CASE NO.: - -    CA 003668
                                                                                   -----
                                                                                                               F

        MJW REAL ESTATE, LLC.
             Defendant.
        -------------I
                                                   SUMMONS
                                                  IMPORTANT

        TO:    MJW REAL ESTATE, LLC
               c/o Registered Agent
               Lindsay J. Builder, Jr.
               271 West Canton Avenue, Suite 2
               Winter Park, FL 32879

        A lawsuit has been filed against you. You have twenty (20) calendar days after this summons is
        served on you to file a written response to the attached complaint with the clerk of this Court. A
        phone call will not protect you. Your written response, including the case number given above
        and the names of the parties, must be filed if you want the court to hear your side of the case. If
        you do not file your response on time, you may lose the case, and your wages, money, and property
        may thereafter be taken without further warning from the court. There are other legal
        requirements. You may want to call an attorney right away. If you do not know an attorney, you
        may call an attorney referral service or a legal aid office (listed in the phone book).

        If you choose to file a written response yourself, at the same time you file your written response
        to the court you must also mail or take a copy of your written response to the "Plaintiff/Plaintiffs
        Attorney" named below.
                                                 IMPORTANTE

                Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
        notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
        Hamada telefonica no la protegera. Si usted desea que el tribunal considere su defensa, debe
        presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
        interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
        despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
        Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado immediatamente.
        Si no conoce a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en
        la guia telefonica.




                                                                                                   EXHIBIT A
Case 3:21-cv-00042-MCR-MJF Document 1-1 Filed 01/06/21 Page 2 of 5
Case 3:21-cv-00042-MCR-MJF Document 1-1 Filed 01/06/21 Page 3 of 5
Case 3:21-cv-00042-MCR-MJF Document 1-1 Filed 01/06/21 Page 4 of 5
Case 3:21-cv-00042-MCR-MJF Document 1-1 Filed 01/06/21 Page 5 of 5
